Title: From Alexander Hamilton to George Washington, 23 July [1778]
From: Hamilton, Alexander
To: Washington, George


Newark [New Jersey] July 23rd. One oclock [1778]
Sir,
I wrote to your Excellency the evening of the 20th. by Major Neville. I remained in the neighbourhood of Black Point ’till the afternoon following. The Count had received his expected dispatches from Congress and was to sail, as I mentioned before, the first fair wind. At Brunswick yesterday, Mr Caldwell joined me. He was immediately from the Point and brought intelligence that the fleet got under way yesterday morning. The wind unfortunately has been much against them, which is so much the more to be regretted, as they are rather in want of water. I need not suggest to your Excellency that an essential part of the Rhode Island plan, is to take every possible measure to watch the enemys motions and to establish expresses from place to place to give the Count instant information of any movement among their fleet. This will enable him to be in time to intercept them should they attempt to evacuate New York, while he is at Rhode Island, and will in general facilitate the intercourse and cooperation between him and your Excellency.
I have nothing new to communicate; besides what was sent by Major Neville and what I now send. All the ideas interchanged between the Count and myself were such as were familiar before I left Head Quarters. He was to go to Rhode Island and in conjunction with General Sullivan endeavour to possess himself of the enemy ships and troops there; if on his arrival he had good reason to think it could be effected without further assistance. If not he will be glad of a reinforcement from you in the most expeditious manner possible. What manner you think will be most expeditious you will adopt and if his aid may be useful he will afford it, as soon as he is informed of it.
This being the case my immediate presence at Head Quarters is the less necessary as to this business; and I hope your Excellency will indulge me, if [I] do not make all the dispatch back, which a case of emergency would require; though I do not mean to delay more than a moderate attention to my frail constitution may make not improper.
